Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 25,
2010 (the “Effective Date”), by and between MASTEC, INC., a Florida corporation
(the “Company”), and Ray Harris (“Employee”).

Recitals

The Company desires to employ Employee and Employee desires to be employed by
the Company on the terms and subject to the conditions set forth in this
Agreement.

ACCORDINGLY, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are acknowledged, the Company and Employee agree as
follows:

Terms

1. Employment. The Company employs Employee and Employee desires to be employed
by the Company on the terms and subject to the conditions set forth in this
Agreement.

2. Term. The term (“Term”) of Employee’s employment under this Agreement will be
from the Effective Date until terminated in accordance with this Agreement.

3. Duties.

a. Position. During the Term, Employee will serve as President of the Company in
accordance with the duties described herein. Subject to the direction of the
Chief Executive Officer (CEO), Employee will primarily be responsible for
overseeing the Company’s business development efforts and such other tasks as
may be assigned to him by the CEO or the Board of Directors of the Company (the
“Board”). If requested by the Company, Employee will serve as an officer or
director of any subsidiary of the Company, without additional compensation,
provided, however, that if Employee is asked to serve as a director of any
subsidiary of the Company, Employee may refuse to accept, or resign from, such
appointment without causing a breach of this Agreement by Employee. If asked to
serve as an officer or director of a subsidiary of the Company, Employee will be
provided those officer and director indemnifications provided to other officers
and directors of the Company and any such subsidiary.

b. Full Time and Attention. During the Term, Employee will devote his full
business time and energies to the business and affairs of the Company and will
use his best efforts, skills and abilities solely to promote the interests of
the Company and to diligently and competently perform his duties, all in a
manner in compliance with all applicable laws and regulations and in accordance
with applicable policies and procedures adopted or amended from time to time by
the Company, including, without limitation, the 2007 Employee Handbook, a copy
of which Employee acknowledges having received. Employee agrees and acknowledges
that a material part of the time devoted to his duties and position hereunder
will require that Employee travel on behalf of the Company.

 



--------------------------------------------------------------------------------

4. Compensation and Benefits.

a. Base Salary. During the Term, Employee will be paid, as compensation for
services rendered pursuant to this Agreement and Employee’s observance and
performance of all of the provisions of this Agreement, the amount of Five
Hundred Thousand and No/100 Dollars ($500,000.00) per annum (the “Base Salary”).
The Base Salary will be payable in accordance with the normal payroll procedures
of the Company as in effect from time to time. The Board shall review the Base
Salary on an annual basis for potential merit increases.

b. Benefits. During the Term, Employee will be entitled to participate in or
benefit from, in accordance with the eligibility and other provisions thereof,
such life, health, medical, accident, dental and disability insurance and such
other benefit plans as the Company may make generally available to, or have in
effect for, other employees of the Company at the same general level as
Employee. The Company retains the right to terminate or amend any such plans
from time to time in its sole discretion.

c. Bonus. Employee shall be entitled to participate in the Company’s bonus plan
for senior management (the “SMBP”), which shall entitle Employee to receive a
guaranteed annual bonus in an amount equal to one-hundred percent (100%) of
Employee’s Base Salary. The Bonus payable pursuant to this Section 4(c) shall be
referred to herein as the “Bonus.” The Bonus shall be paid within the first
2 1/2 months after the completion of a calendar year and Employee shall be
entitled to the Bonus for the 2010 calendar year.

d. Expenses. The Company will reimburse Employee, in accordance with the
Company’s expense reimbursement policies as may be established from time to time
by the Company, for all reasonable travel and other expenses actually incurred
or paid by him during the Term in the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as the Company may require.

e. Withholding. All payments under this Agreement will be subject to applicable
taxes and required withholdings.

f. Automobile Allowance. During the Term of this Agreement, the Company shall
provide Employee with a non-accountable automobile allowance of Seven Hundred
and Fifty Dollars ($750) per month, which shall include, without limitation,
reimbursements for car payments, gasoline, oil, repairs, maintenance, insurance
and other expenses incurred by Employee by reason of the use of Employee’s
automobile for Company business from time to time.

g. Equity. As of the Effective Date, Employee shall receive 100,000 shares of
the Company’s common stock (the “Restricted Stock”), which shall vest 100% on
the third anniversary of the Effective Date (the “Vesting Date”). If Employee
voluntarily terminates this Agreement, Employee shall vest 2,778 shares for
every full or partial month Employee was employed by the Company. The Restricted
Stock will be subject to the terms and conditions of the Company’s incentive
plans, as in effect and as may be amended from time to time in the Company’s
sole discretion.



--------------------------------------------------------------------------------

5. Representations of Employee. Employee represents and warrants that he is not,
(i) a party to any enforceable employment agreement or other arrangement,
whether written or oral, with any past employer, that would prevent or restrict
Employee’s employment with the Company; (ii) a party to or bound by any
agreement, obligation or commitment, or subject to any restriction, including,
but not limited to, confidentiality agreements, restrictive covenants or
non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.

6. Confidentiality.

a. Confidential Information. Employee acknowledges that as a result of his
employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein (8) their sources, leads or methods of obtaining new business;
and (9) all other confidential information of, about or concerning the business
of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee acknowledges that, prior to the disclosure
of the Confidential Information to him, he did not previously have access to
such Confidential Information. Employee further acknowledges that such
information, even though it may be contributed, developed or acquired by
Employee, and whether or not the foregoing information is actually novel or
unique or is actually known by others, constitutes a valuable asset of the
Company developed at great expense which are the exclusive property of the
Company or its subsidiaries and affiliates. Accordingly, Employee will not, at
any time, either during or subsequent to the Term, in any fashion, form or
manner, directly or indirectly, (i) use, divulge, disclose, communicate, provide
or permit access to any person or entity, any Confidential Information of any
kind, nature or description; or (ii) remove from the Company’s or its
subsidiaries or affiliates’ premises any notes or records relating thereto, or
copies or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser acoustic or other means) except in the case of both (i) and (ii),
(A) as reasonably required in the performance of his services to the Company
under this Agreement, (B) to responsible officers and employees of the Company
who are in a contractual or fiduciary relationship with the Company and who have
a need for such information for purposes in the best interests of the Company,
(C) for such information which is or becomes generally available to the public
other than as a result of an unauthorized disclosure by Employee, and (D) or as
otherwise necessary to comply with the requirements of law, after providing the
Company with not less than five (5) days prior written notice of Employee’s
intent to disclose. Employee acknowledges that the disclosure of this
Confidential Information to Employee is good and valuable consideration
sufficianent to support the enforcement of Section 6 and 8 of this Agreement.
Employee further acknowledges that the Company would not enter into this
Agreement without assurance that all Confidential Information will be used for
the exclusive benefit of the Company, consistent with the terms of Section 6 and
8 of this Agreement.

 



--------------------------------------------------------------------------------

b. Return of Confidential Information. Upon request by the Company, Employee
will promptly deliver to the Company all drawings, manuals, letters, notes,
notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.

7. Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in and such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s request
thereof, or the expiration or termination of Employee’ employment hereunder.
Employee will execute, acknowledge and deliver to the Company any and all
further assignments, contracts or other instruments the Company deems necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of the Agreement and to vest in the Company each and all of
the rights of the Company in the Intellectual Property.

8. Covenants

a. Non-Competition and Non-Solicitation. Employee acknowledges and agrees that
Company’s and its subsidiary and affiliated companies (collectively, the
“Companies”) existing or contemplated businesses (collectively, the “Business”)
are conducted throughout the United States of America. Until one (1) year
following the date of the termination of Employee’s employment with the Company
for whatever reason (the “Period of Non-competition” and within the United
States of America and the Commonwealth of Canada (including their possessions,
protectorate and territories, the “Territory”), Employee will not (whether or
not then employed by the Company for any reason), directly or indirectly,
without the Company’s prior written consent:

(i) own, manage, operate, control, be employed by, act as agent, consultant or
advisor for, or participate in the ownership, management, operation or control
of, or be connected in any manner through the investment of capital, lending of
money, or rendering of services or otherwise, with, any business of the type and
character engaged in and competitive with the Business. For these purposes,
ownership of securities of one percent (1%) or less of any class of securities
of a public company will not be considered to be competition with the Business;



--------------------------------------------------------------------------------

(ii) solicit, persuade or attempt to solicit or persuade or cause or authorize
to be solicited or persuaded any existing customer or client, or potential
customer or client to which the Companies have made a presentation or with which
the Companies have been having discussions, to cease doing business with or
decrease the amount of business done with or not to hire the Companies, or to
commence doing Business with or increase the amount of Business done with or
hire another company;

(iii) solicit, persuade or attempt to solicit or persuade or cause or authorize
to be solicited or persuaded the business of any person or entity that is a
customer or client of the Companies, or was their customer or client within two
(2) years prior to cessation of Employee’s employment by any of the Companies or
any of their subsidiaries, for the purpose of competing with the Companies in
the Business.

Until two (2) years following the date of the termination of Employee’s
employment with the Company for whatever reason (the “Period of
Non-solicitation”), Employee will not (whether or not then employed by the
Company for any reason), directly or indirectly, without the Company’s prior
written consent: solicit, persuade or attempt to solicit or persuade or cause or
authorize to be solicited or persuaded for employment, or employ or cause or
authorize directly or indirectly to be employed, on behalf of Employee or any
other person or entity, any individual who is or was at any time within six
(6) months prior to cessation of Employee’s employment by the Companies, an
employee or consultant of any of the Companies.

If Employee breaches or violates any of the provisions of this Section 8, the
running of the Period of Non-Competition and the Period of Non-Solicitation (but
not of any of Employee’s obligations under this Section 8) will be tolled with
respect to Employee during the continuance of any actual breach or violation. In
addition to any other rights or remedies the Company may have under this
Agreement applicable law, the Company will be entitled to receive from Employee
reimbursement for all attorneys’ and paralegal fees and expenses and court costs
incurred by the Companies in enforcing this Agreement and will have the right
and remedy to require Employee to account for and pay over to the Company all
compensation, profit, monies, accruals or other benefits derived or received,
directly or indirectly, by Employee from the action constituting a breach or
violation of this Section 8.

b. Exceptions. Utilities and Telecommunications operators (such as FPL, Verizon,
AT&T), cable companies, power development companies, and other non-construction
or installation customers of the Company shall not be considered engaged in and
competitive with the Business.

9. Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7, and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7, and 8 be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provisions or portions of Sections 6, 7 or 8 are
adjudicated to be invalid or unenforceable, then such section will be deemed
amended to delete such provision or portion adjudicated to be invalid or
unenforceable; provided, however, that such amendments to apply only with the
respect to the operation of such section in the particular jurisdiction in which
such adjudication is made.

 



--------------------------------------------------------------------------------

10. Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of Sections
6, 7 or 8, the Companies will suffer irreparable injury and that monetary
damages would not provide an adequate remedy at law and that no remedy at law
may exist. Accordingly, in the event of such breach or threatened breach, the
Company will be entitled, if it so elects and without the posting of any bond or
security, to institute and prosecute proceedings in any court of competent
jurisdiction, in law and in equity, to obtain immediate injunctive relief
(including, but not limited to, temporary restraining orders,
preliminary/temporary injunctions, permanent injunctions, and such other
injunctive relief as may be appropriate at law or in equity); damages for any
breach of Sections 6, 7 or 8 or to enforce the specific performance of this
Agreement by Employee or to enjoin Employee from breaching or attempting to
breach Sections 6, 7 or 8. In the event the Company believes that the Employee
has breached Employee’s obligations under Sections 6, 7 or 8, or threatens to do
so, it shall promptly provide the Employee written notice of such belief setting
forth the basis for its belief and, (unless under exigent circumstances, as
determined by the Company at its sole discretion, it would harm the Company to
delay the institution of legal proceedings) provide Employee ten (10) business
days to respond to the notice, prior to the initiation of legal proceedings.

11. Termination. This Agreement and Employee’s employment under this Agreement
may be terminated upon the occurrence of any of the events described in, and
subject to the terms of, this Section 11:

a. Death. Immediately and automatically upon the death of Employee.

b. Disability. At the Company’s option, immediately upon written notice if
Employee suffers a “permanent disability”, meaning any incapacity, illness or
disability of Employee which renders Employee mentally or physically unable to
perform his duties under this Agreement for a continuous period of sixty (60)
days, or one hundred twenty (120) days (whether or not consecutive), during the
Term, as reasonably determined by the Company.

c. Termination for Cause. At the Company’s option, immediately upon notice to
Employee, upon the occurrence of any of the following events (each “Cause”),
(i) Employee being convicted of any felony involving moral turpitude (whether or
not against the Company or its subsidiaries or affiliates); (ii) a material
failure of Employee to perform Employee’s responsibilities after thirty
(30) days’ written notice given by the Chief Executive Officer to Employee,
which notice shall identify the Employee’s failure in sufficient detail and
grant Employee an opportunity to cure such failure within such thirty (30) day
period (“Notice”); (iii) a breach by Employee of any of his obligations under
Sections 6, 7 or 8; (iv) any fraud, embezzlement, theft or material act of
dishonesty by Employee against the Company or any of its subsidiaries or
affiliates; (v) a material violation by Employee of any of the policies or
procedures of the Company or any of its subsidiaries or affiliates, including
without limitation the 2007 Company Handbook, provided, however, that if such
violation is curable, then Employee will be given thirty (30) days written
Notice and the opportunity to cure such violation; or (vi) Employee voluntarily
terminates this Agreement or leaves the employ of the Company or its
subsidiaries or affiliates for any reason, other than Good Reason.

 



--------------------------------------------------------------------------------

d. Termination Without Cause. At the Company’s option for any reason, or no
reason, upon thirty (30) days’ notice to Employee given by the CEO.

e. Termination With Good Reason. At Employee’s option, upon the occurrence of
any of the following: (i) a diminution in the Employee’s Base Salary and Bonus;
(ii) a material diminution in the Employee’s title, authority, duties, or
responsibilities; (iii) any other action or inaction that constitutes a material
breach by the Company of this Agreement, or (iv) Jose Mas shall no longer be the
Company’s Chief Executive Officer. For purposes of this Agreement, Good Reason
shall not be deemed to exist unless the Employee’s termination of employment for
Good Reason occurs within six (6) months following the initial existence of one
of the conditions specified in clauses (i) through (iv) above, the Employee
provides the Company with written notice of the existence of such condition
within 90 days after the initial existence of the condition, and the Company
fails to remedy the condition within 30 days after its receipt of such notice.

f. Payments After Termination. If this Agreement and Employee’s employment
hereunder are terminated for the reasons set forth in Sections 11(a) or 11(b),
then Employee or Employees estate will receive a lump sum equal to the Base
Salary and the Bonus as of the date of death or disability, and all of
Employee’s restricted stock shall immediately vest. If the Company terminates
this Agreement and Employee’s employment hereunder for the reasons set forth in
Section 11(c) then (i) Employee will receive his Base Salary through the date of
termination and (ii) Employee will forfeit any entitlement that Employee may
have to receive any Bonus. If this Agreement is terminated for the reason set
forth in Section 11(d) or Section 11(e), then (i) Employee will receive one year
of his Base Salary, (ii) his Bonus, (iii) a pro-rata portion of Bonus earned
through the date of termination, (iv) Employee shall immediately vest 2,778
shares for every full or partial month Employee was employed by the Company and
the remainder of the Restricted Stock shall vest on the Vesting Date, and
(iv) benefits set forth in Section 4(b) hereof (collectively, the “Severance
Benefits”), payable over a period of six (6) months from the date of termination
(the “Severance Period”). The Severance Benefit shall be payable in accordance
with the Company’s payroll procedures and subject to applicable withholdings and
Employee complying with the obligations set forth in Sections 6, 7 and 8. The
Severance Benefits shall also be conditioned upon Employee’s execution of a
general release that becomes irrevocable within 30 days after termination of the
Employee’s employment.

g. General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) expense allowances, (iii) vested benefit and welfare entitlements;
(iv) unemployment compensation, (v) workers compensation benefits, (vi) accrued
vacation time (if consistent with Company policy), (vii) Base Salary through
date of termination. Upon payment by the Company of the amounts described in
Section 11(f) and this Section 11(g), Employee will not be entitled to receive
any further compensation or benefits from the Company.

 



--------------------------------------------------------------------------------

h. Change in Control. If, prior to the completion of the Term, there occurs a
Change in Control, as defined in Exhibit A, then and in that case only, in lieu
of any payments previously described in this Section 11, all Employee’s
restricted stock then outstanding shall immediately vest and Employee will
receive an amount on the date of the Change of Control equal to 1.5 times the
Employee’s Base Salary set forth in Section 4(a) above and his Bonus, and shall
continue to receive those benefits as set forth in Section 4(b) hereof for a
period of 12 months.

12. Compliance with Section 409A:

a. General. It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If the Employee or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on the
Employee and on the Company).

b. Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Employee’s employment
shall be made unless and until the Employee incurs a “separation from service”
within the meaning of Section 409A.

c. 6 Month Delay for Specified Employees.

(i) If the Employee is a “specified employee”, then no payment or benefit that
is payable on account of the Employee’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Employee’s “separation from service” (or, if earlier, the
date of the Employee’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment delayed by reason of the prior sentence, and
interest on any such delayed payment determined at the rate being paid by the
Company on its senior credit facility (the “Senior Credit Interest Rate”)
determined as of the date of termination of the Employee’s employment, shall be
paid in a single lump sum at the end of such required delay period in order to
catch up to the original payment schedule, and any benefits delayed by reason of
the prior sentence, shall be provided at the end of such required delay period.



--------------------------------------------------------------------------------

(ii) For purposes of this provision, the Employee shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

d. No Acceleration of Payments. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

e. Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Employee is entitled under this Agreement shall be treated
as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

f. Taxable Reimbursements and In-Kind Benefits.

(i) Any reimbursements by the Company to the Employee of any eligible expenses
under this Agreement that are not excludable from the Employee’s income for
Federal income tax purposes (the “Taxable Reimbursements) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Employee
following the year in which the expense was incurred.

(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Employee, during any taxable year of the Employee
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of the Employee.

(iii) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

13. Miscellaneous.

a. Survival. The provisions Sections 6, 7, 8, 10, 11, 12 and 13 will survive the
termination or expiration of this Agreement for any reason.

b. Entire Agreement. This Agreement constitutes the entire agreement of the
parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement, and there are no promises, agreements,
conditions, undertakings, warranties, or representations, whether written or
oral, expressed or implied, between the parties other than as set forth in this
Agreement.

 



--------------------------------------------------------------------------------

c. Modification. This Agreement may not be amended or modified, or any provision
waived, unless in writing and signed by both parties.

d. Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations of
this Agreement will not be construed to be a waiver of such provisions by such
party nor to in any way affect the validity of this Agreement or such party’s
right thereafter to enforce any provision of this Agreement, nor to preclude
such party from taking any other action at any time which it would legally be
entitled to take.

e. Successors and Assigns. This Agreement may not be assigned or the duties
delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law or the transfer of
substantially all of the Company’s assets. Subject to the foregoing, this
Agreement will inure to the benefit of, and be binding upon, the parties and
their heirs, beneficiaries, personal representatives, successors and permitted
assigns.

f. Notices. Any notice, demand, consent, agreements, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, (ii) delivered personally by independent courier, or
(iii) transmitted by facsimile, to the parties at the addressee as follows (or
at such other addresses as will be specified by the parties by like notice. If
to Employee, then to:

Ray Harris

6542 Woodland Drive

Dallas, Texas 75225

If to the Company, then to:

MasTec, Inc.

Douglas Entrance, 12th Floor

80 Douglas Road

Coral Gables, Florida

Attn: Legal Department

Facsimile: 305-406-1907

Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addresses (with the return receipt, the courier delivery
receipt or the telecopier answer back confirmation being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.

g. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability will not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable will be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

 



--------------------------------------------------------------------------------

h. Counterparts. This Agreement may be executed in any number of counterparts,
and all counterparts will collectively be deemed to constitute a single binding
agreement.

i. Governing Law; Venue. This Agreement will be governed by the laws of the
State of Florida, without regard to its conflicts of law principles. Employee
consents to the jurisdiction of any state or federal court located within
Miami-Dade County, State of Florida, agrees that such courts shall be the
exclusive jurisdiction for any suit, action, or legal proceeding arising
directly or indirectly out of this Agreement, and consents that all service of
process may be made by registered or certified mail directed to Employee at the
address in Section 13(f) of this Agreement. Employee waives any objection which
Employee may have based on lack of personal jurisdiction or improper venue or
forum non conveniens to any suit or proceeding instituted by the Company under
this Agreement in any state or federal court located within Miami-Dade County,
Florida and consents to the granting of such legal or equitable relief as is
deemed appropriate by the court. This provision is a material inducement for the
Company to enter into this Agreement with Employee.

j. Participation of Parties. The parties acknowledge that this Agreement and all
matters contemplated herein have been negotiated between both of the parties and
their respective legal counsel and that both parties have participated in the
drafting and preparation of this Agreement from the commencement of negotiations
at all times through execution. Therefore, the parties agree that this Agreement
will be interpreted and construed without reference to any rule requiring that
this Agreement be interpreted or construed against the party causing it to be
drafted.

k. Injunctive Relief. It is possible that remedies at law may be inadequate and,
therefore, the parties will be entitled to equitable relief including, without
limitation, injunctive relief, specific performance or other equitable remedies
in addition to all other remedies provided hereunder or available to the parties
hereto at law or in equity.

l. Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.

m. Right to Setoff. The Company will be entitled, in its discretion and in
addition to any other remedies it may have in law or in equity, to set-off
against any amounts payable to Employee under this Agreement or otherwise the
amount of any obligations of Employee to the Company under this Agreement that
are not paid by Employee when due. In the event of any such setoff, the Company
will promptly provide the Employee with a written explanation of such setoff,
and an opportunity to register a written protest thereof.

 



--------------------------------------------------------------------------------

n. Litigation: Prevailing Party. In the event of any litigation, administrative
proceeding, arbitration, mediation or other proceeding with regard to this
Agreement, the prevailing party will be entitled to receive from the
non-prevailing party and the non-prevailing party will pay upon demand all court
costs and all reasonable fees and expenses of counsel and paralegals for the
prevailing party.

o. Descriptive Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

EXECUTED as of the date set forth in the first paragraph of this Agreement.

 

EMPLOYEE

/s/ RAY HARRIS

RAY HARRIS MASTEC, INC. By:  

/s/ Jose Mas

  Jose Mas, Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

“Change in Control” shall mean:

 

(a) Acquisition By Person of Substantial Percentage. The acquisition by a Person
(including “affiliates” and “associates” of such Person, but excluding the
Company, and “parent” or “subsidiary” of the Company, or any employee benefit
plan of the Company) of a sufficient number of shares of the Common Stock, or
securities convertible into the Common Stock, and whether through direct
acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute actual or
beneficial owner of 51% or more of the Common Stock;

 

(b) Disposition of Assets. Any sale, lease, transfer, exchange, mortgage, pledge
or other disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company or of any “subsdiary” of the
Company; or

 

(c) Substantial Change of Board Members. During any fiscal year of the Company,
individuals who at the beginning of such year constitute the Board cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by a majority of the directors in office at the beginning of
the fiscal year.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in Rule
12b-2 under Section 12 of the 1934 Act.